PER CURIAM.
These consolidated appeals question the correctness of the summary final judgments rendered in favor of the appellees in actions arising from injuries sustained by appellant Eric Jenkins, a minor, when a riding lawnmower was backed over his foot. Appellee J. I. Case Company was the manufacturer of the lawnmower and appellee Dadeland Farm & Garden Supply was the dealer which sold the machine to the user.
The record on appeal discloses that appel-lees have not carried their burden of showing that there is no genuine issue of material fact and that the movants are entitled to judgment as a matter of law.
In Fletcher Co. v. Melroe Manufacturing Co., 261 So.2d 191 (Fla. 1st DCA 1972) it was pointed out:
“When reviewing the propriety of a summary judgment, the classic inquiry is whether or not there remains any genuine issue of material fact. If issues of fact exist and the slightest doubt remains, a summary judgment cannot be granted. And, of course, all doubts as to the existence of a genuine issue of material fact must be resolved against the moving party.”
For these reasons the summary final judgments appealed are reversed.
Reversed and remanded for further proceedings.